TERRELL, Justice.
This appeal is from a final decree validating a proposed issue of general obligation bonds of the City of Miami designated as “Sewage Disposal System Bonds,” for the purpose of paying a part of the cost of a sewage disposal system. Coeval with said issue of bonds there was a second issue of sewer revenue bonds of the city designated “Sewer Revenue Bonds (Series 1953).” authorized for the purpose of paying the balance of the sewage disposal system cost, bonds of both issues to be dated January 1, 1953. The two bond issues are so interrelated that it is necessary that they be included in the same transaction. If one issue is invalid or impossible of sale and delivery, the same fate must follow the second issue.
Ordinance 4510, authorized issuance of the Sewage Disposal System Bonds, subject to approval by the freeholders at an election held for that purpose. The election was held May 27, 1952 and resulted in approval of the proposed bonds by a majority of the freeholders. August 6, 1952, the City Commission adopted Resolution 24672, authorizing the issue of said bonds and at the same meeting it adopted Ordinance 4573, providing for the issuance of the Sewer Revenue Bonds (Series of 1953). Pursuant to Chapter 75, Florida Statutes 1951, F.S.A., petition to validate each of said bond issues was filed September 24, 1952, notice was given as required by law and the States Attorney answered on behalf of the State. On final hearing the chancellor made findings of fact and conclusions of law and validated both bond issues. This appeal is from the decree validating the Sewage Disposal System Bonds.
The point for determination is whether- or not the City of Miami is authorized to issue its general obligation bonds for payment of only a portion of the cost of a sewage disposal system, the balance of said cost to be paid from the proceeds of Sewer Revenue Bonds (Series of 1953).
Chapter 23407, Special Acts of 1945, sometimes designated the Sewer Financing1 Act, after defining the term bonds, Sewage Disposal System, Sewer Revenue Bonds and general obligation bonds, authorizes the City to construct, improve, extend, enlarge, and reconstruct a sewage disposal system or systems, either within or without or partly within the corporate limits of the city and to issue Sewer Revenue Bonds or general obligation bonds of the city to pay all or any part of the cost of such construction. The Act also requires that any general obligation bonds of the city for that purpose must have the approval of the freeholders as required by Section 6, Article IX of the Constitution, F.S.A., and when done, the City Commission is authorized to impose annually a special tax on all taxable property of the city sufficient to pay the interest and principal on said bonds as they mature.
It is accordingly our view that all statutory and constitutional prerequisites to the-issuance of said bonds were met, that the City of Miami was authorized by law to-issue said general bonds for the purpose of paying a portion of the cost of the sewage disposal system and that said bonds, are a valid obligation of the City.
The decree appealed from is therefore-affirmed.
Affirmed.
SEBRING, C. J., and ROBERTS, J.,. and WALKER, Associate Justice, concur..